Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received November 3rd, 2021.  Claims 1-25 have been canceled.  Claims 26-45 have been newly added. Claims 245 have been entered and are presented for examination.
Application 17/410,575 is a Continuation of US Application 16/408,360 05/09/2019 now US Patent and US Application 16/408,360 is a Continuation of US Application 16/353,783 03/14/2019 now Abandoned.  US Application 16/353,783 has US Provisional Application 62/643,541 03/15/2018.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,140,581. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter is the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 26-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 2019/0141598) in view of Yavuz et al. (US 2019/0159071) in view of Applicant’s Admitted Prior Art (AAPA).
Regarding claims 26, 36, 43, Leung et al. discloses a user equipment (UE) (see Figure 2) comprising: memory circuitry (see Figure 2 [Memory]) to store program code of a Multimedia Telephony Service for Internet Protocol Multimedia Subsystem (MTSI) client (intended use); and processor circuitry coupled with the memory circuitry (see Figure 2 [Processor with memory]), the processor circuitry to operate the MTSI client to: generate a Session Description Protocol (SDP) message to indicate support for one or more radio capabilities (see Figure 8 and paragraph 0079 [the ability for rate adaptation via a parameter that may be referred to as an “adapt” parameter; the adapt parameter may be signaled via an SDP message (e.g., an Offer or Answer) sent, for example, when establishing a multimedia session to help each of the parties understand each other in terms of the various multimedia capabilities]), and send the SDP message to another client operated by another UE (paragraph 0079).
Leung et al. does not explicitly disclose the one or more radio capabilities including an access network bitrate recommendation (ANBR) capability.  
However, Yavuz et al. discloses recommended application bit rate wherein the end-to-end usage of this information is proposed to be handled via the regular call-control signaling (e.g., Session Initiation Protocol (SIP) and Session Description Protocol (SDP)) or rate adaptation commands (Codec Mode Request (CMR) for voice and Real-time Transport Control Protocol (RTCP) Temporary Maximum Media Stream Bitrate Request (TMMBR) for video) (paragraph 0079). The embodiments described herein may be applicable to both the mobile originating and mobile terminating side. In the following cases, the legacy SIP/SDP/Real-time Transport Protocol (RTP) signaling procedures may be followed. Further, the information exchange may be optimized based on the Radio Access Network (RAN) assistance, leading to an improved end-user service (paragraphs 0080-0083).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize an SDP message could include a recommended rate adaption ability wherein the information exchange may be optimized based on the Radio Access Network (RAN) assistance, leading to an improved end-user service (paragraph 0080).
	The references as combined above both disclose UEs that use SIP/SDP and SDP for capabilities negotiation, but do not specifically discloses an MTSI client.  
	However, AAPA discloses MTSI supports conversational speech, video, and text transported over RTP and MTSI uses SIP, SDP, and SDP capabilities negotiation protocols for media negotiation and configuration (paragraph 0003).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the devices of Leung and Yavuz et al. can be MTSI devices since both use the same to setup and negotiate a call.
	Regarding claims 27, 37, 44, Leung et al. discloses wherein the processor circuitry is to operate the MTSI client to: generate the SDP message to include a media-level SDP attribute of 'anbr' to indicate the ANBR capability (see Figure 8 and paragraph 0079 [the ability for rate adaptation via a parameter that may be referred to as an “adapt” parameter; the adapt parameter may be signaled via an SDP message (e.g., an Offer or Answer) sent, for example, when establishing a multimedia session to help each of the parties understand each other in terms of the various multimedia capabilities]).
	Regarding claims 28, 38, Leung et al. discloses wherein the processor circuitry is further to operate the MTSI client to: generate the SDP message to include the media-level SDP attribute of 'anbr' when the MTSI client supports ANBR including use of ANBR with dynamic bitrate adaptation (paragraphs 0079 and 0099 [UE (UE B) signals the ability for rate adaptation via a parameter that may be referred to as an “adapt” parameter. As illustrated, the adapt parameter may be signaled via an SDP message (e.g., an Offer or Answer) sent, for example, when establishing a multimedia session to help each of the parties understand each other in terms of the various multimedia capabilities; an adapt parameter may be defined to indicate whether a media sender can dynamically change between codecs (encoders) when requested by the media receiver]).
	Regarding claims 29, 39, 45, the references as combined above further make obvious wherein the processor circuitry is further to operate the MTSI client to: generate the SDP message to include the media-level SDP attribute of 'anbr' further when the MTSI client supports radio access network (RAN)-assisted codec adaptation.
	Leung et al. discloses the ability for rate adaptation via a parameter that may be referred to as an “adapt” parameter; the adapt parameter may be signaled via an SDP message (e.g., an Offer or Answer) sent, for example, when establishing a multimedia session to help each of the parties understand each other in terms of the various multimedia capabilities (see Figure 8 and paragraph 0079).
Yavuz et al. discloses recommended application bit rate wherein the end-to-end usage of this information is proposed to be handled via the regular call-control signaling (e.g., Session Initiation Protocol (SIP) and Session Description Protocol (SDP)) or rate adaptation commands (Codec Mode Request (CMR) for voice and Real-time Transport Control Protocol (RTCP) Temporary Maximum Media Stream Bitrate Request (TMMBR) for video) (paragraph 0079). The embodiments described herein may be applicable to both the mobile originating and mobile terminating side. In the following cases, the legacy SIP/SDP/Real-time Transport Protocol (RTP) signaling procedures may be followed. Further, the information exchange may be optimized based on the Radio Access Network (RAN) assistance, leading to an improved end-user service (paragraphs 0080-0083).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize an SDP message could include a recommended rate adaption ability wherein the information exchange may be optimized based on the Radio Access Network (RAN) assistance, leading to an improved end-user service (paragraph 0080).
	Regarding claims 30, 40, the references as combined above disclose all the recites subject matter in claims 29, 38. 
However, Yavuz et al. further discloses wherein the processor circuitry is further to operate the MTSI client to: generate the SDP message to include the media-level SDP attribute of 'anbr' further when the UE is able to query and receive ANBR information for uplink and downlink from a serving base station (see Figure 17 and paragraph 0100 [request and receive recommendation]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize an SDP message could include a recommended rate adaption ability wherein the information exchange may be optimized based on the Radio Access Network (RAN) assistance, leading to an improved end-user service (paragraph 0080).
	Regarding claims 31, 41, Leung further discloses wherein the SDP message is a first SDP message, the one or more radio capabilities are first radio capabilities, and wherein the processor circuitry is further to operate the MTSI client to: identify one or more second radio capabilities of the other UE within a second SDP message obtained from the other UE (see Figure 8 and paragraph 0079 [the ability for rate adaptation via a parameter that may be referred to as an “adapt” parameter; the adapt parameter may be signaled via an SDP message (e.g., an Offer or Answer) sent, for example, when establishing a multimedia session to help each of the parties understand each other in terms of the various multimedia capabilities]).
Leung et al. does not explicitly disclose determine that the other UE supports the ANBR capability when the one or more second radio capabilities includes the ANBR capability.  
However, Yavuz et al. discloses recommended application bit rate wherein the end-to-end usage of this information is proposed to be handled via the regular call-control signaling (e.g., Session Initiation Protocol (SIP) and Session Description Protocol (SDP)) or rate adaptation commands (Codec Mode Request (CMR) for voice and Real-time Transport Control Protocol (RTCP) Temporary Maximum Media Stream Bitrate Request (TMMBR) for video) (paragraph 0079). The embodiments described herein may be applicable to both the mobile originating and mobile terminating side. In the following cases, the legacy SIP/SDP/Real-time Transport Protocol (RTP) signaling procedures may be followed. Further, the information exchange may be optimized based on the Radio Access Network (RAN) assistance, leading to an improved end-user service (paragraphs 0080-0083).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize an SDP message could include a recommended rate adaption ability wherein the information exchange may be optimized based on the Radio Access Network (RAN) assistance, leading to an improved end-user service (paragraph 0080).
	Regarding claims 32, 42, the references as combined above disclose all the recited subject matter in claims 31, 41.  However, Yavuz et al. further discloses obtain an ANBR message when the other UE supports the ANBR capability.  The embodiments described herein may be applicable to both the mobile originating and mobile terminating side (paragraph 0080).  The eNB providing the UE with information on the recommended application bit rate (paragraph 0079). 
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize an SDP message could include a recommended rate adaption ability wherein the information exchange may be optimized based on the Radio Access Network (RAN) assistance, leading to an improved end-user service (paragraph 0080).
	Regarding claim 33, the references as combined above disclose all the recites subject matter in claim 32. 
However, Yavuz et al. further discloses wherein the ANBR message is to trigger an adaptation decision for a local uplink channel or a local downlink channel (see Figure 17 and paragraph 0100 [request and receive recommendation for uplink or downlink communication channel]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize an SDP message could include a recommended rate adaption ability wherein the information exchange may be optimized based on the Radio Access Network (RAN) assistance, leading to an improved end-user service (paragraph 0080).
Regarding claim 34, the references as combined above disclose all the recites subject matter in claim 32. 
However, Yavuz et al. further discloses wherein the processor circuitry is further to operate the MTSI client to: determine a currently allowed bitrate from the obtained ANBR message (see Figure 17 and paragraph 0100 [request and receive recommendation for uplink or downlink communication channel]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize an SDP message could include a recommended rate adaption ability wherein the information exchange may be optimized based on the Radio Access Network (RAN) assistance, leading to an improved end-user service (paragraph 0080).
Regarding claim 35, the references as combined above disclose all the recites subject matter in claim 32. 
However, Yavuz et al. further discloses wherein the ANBR message is a recommended bit rate medium access control (MAC) control element (paragraph 0085 [MAC CE for eNB to UE Bitrate information]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize an SDP message could include a recommended rate adaption ability wherein the information exchange may be optimized based on the Radio Access Network (RAN) assistance, leading to an improved end-user service (paragraph 0080).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465